333 F.2d 146
64-1 USTC  P 9393
UNITED STATES of America, Appellant,v.William L. KANN et al., William L. Kann, Jr., Elise K.Goldman, Betty K. Wilson and Robert M. Kann,Additional Defendants.
No. 14092.
United States Court of Appeals Third Circuit.
Argued April 5, 1963, Submitted Oct. 12, 1963.Decided April 10, 1964.

Appeal from United States District Court for the Western District of Pennsylvania; John L. Miller, District Judge.
John B. Jones, Jr., and Joseph Kovner, Attys., Dept. of Justice, Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Michael A. Mulroney, Attys., Dept. of Justice, Washington, D.C., Joseph S. Ammerman and Gustave Diamond, U.S. Attys., Thomas J. Shannon, Asst. U.S. Atty., on the brief), for appellant.
Alexander Black, Pittsburgh, Pa.  (Buchanan, Ingersoll, Rodewald, Kyle & Buerger, Pittsburgh, Pa., Vincent V. R. Booth, Boston, Mass., Edwin M. Jones, Edmund R. Harnedy, New York City, T. G. Thornbury, Fort Wayne, Ind., on the brief), for appellees New England Mut. Life Ins. Co., New York Life Ins. Co. and Lincoln Nat. Life Ins. Co.
Thomas Lewis Jones, White, Jones & Gregg, formerly White & Jones, Pittsburgh, Pa.  (Richard C. Witt, Pittsburgh, Pa., Eugene T. O'Neill, Stuart A. McCarthy, Marshall F. Denenholz, Robert A. Kagan, New York City, on the brief), for appellee Equitable Life Assur. Soc. of the United States.
Gilbert J. Helwig, Pittsburgh, Pa.  (J. Tomlinson Fort, Reed, Smith, Shaw & McClay, Pittsburgh, Pa., Harry Fisher, Newark, N.J., E. H. McVitty, Toronto, Canada, Gerald M. Swanstrom, Milwaukee, Wis., on the brief), for appellees Manufacturers Life Ins. Co., Northwestern Mut. Life Ins. Co. and Prudential Ins. Co. of America.
K. Martin Worthy, Glenn L. Archer, Jr., Hamel, Morgan, Park & Saunders, Washington, D.C., for Life Insurance Ass'n of America, amicus curiae.
Before BIGGS, Chief Judge, and McLAUGHLIN, KALODNER, STALEY, HASTIE, GANEY and SMITH, Circuit Judges.
PER CURIAM.


1
This appeal presents the same issues as those decided today in United States v. Sullivan, 333 F.2d 100, and United States v. Wilson, Massachusetts Mutual Life Insurance Company, Appellant, 333 F.2d 137, i.e., issues relating to automatic premium loans and policy loans.  We resolve these issues here as we did in the cases just cited.


2
It is unnecessary to set out the facts of the instant appeal for they appear sufficiently in the opinion of the court below, reported at 203 F. Supp. 1 (1962), and in the 'Tabulation of Information re Life Insurance Policies' which is appended to the Sullivan opinion and which is incorporated in this opinion by reference.  It must be borne in mind that those portions of the 'Tabulation' which are enclosed by parentheses cannot be found in the records of the respective cases.  As with United States v. Sullivan, supra, however, sufficient facts appear of record in the instant case to make possible a final disposition of the present controversy.


3
For the reasons set forth in the Sullivan and Massachusetts Mutual opinions, the judgment is correct and consequently will be affirmed.


4
HASTIE, J., dissents for the reasons stated in his dissenting opinion in United States v. Sullivan, 333 F.2d 121.